For the following reasons, I would affirm the decision of the lower court. Accordingly, I respectfully dissent. *Page 798 
Appellant commission's first assignment of error contends:
"The judgment of the trial court is against the weight of the evidence and the trial court erred in finding that the decision of the civil service commission that appellee violated Civil Service Rule XI, Section 1, Paragraphs 2, 5, 16 and 18 was not supported by a preponderance of reliable, probative and substantial evidence."
Appellant argues that its decision in this case was sufficiently supported by the evidence, and therefore should have been upheld by the lower court.
The majority correctly notes that, since appellee's review was requested in pursuit of R.C. 2506.01 et seq., the lower court was limited in its disposition to the choices provided in R.C. 2506.04, which provides, as amended, that:
"The court may find that the order, adjudication, or decision is unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported by the preponderance of substantial, reliable, and probative evidence on the whole record. Consistent with its findings, the court may affirm, reverse, vacate, or modify the order, adjudication, or decision, or remand the cause to the officer or body appealed from with instructions to enter an order, adjudication, or decision consistent with the findings or opinion of the court. The judgment of the court may be appealed by any party on questions of law as provided in the Rules of Appellate Procedure and, to the extent not in conflict with those rules, Chapter 2505. of the Revised Code."
Well within this statutorily delineated standard of review, the court of common pleas found the ruling of the appellant commission to be "unsupported by a preponderance of substantial, reliable and probative evidence" and therefore "arbitrary, capricious and unreasonable." The appellant commission now appeals "on questions of law," as provided at the last sentence of R.C. 2506.04. Since an appeal "on questions of law" includes a review of the weight and sufficiency of the evidence, R.C.2505.01(A)(2), appellant's first assignment of error is not outside the scope of our permissible review.
In appeals from administrative agencies pursuant to R.C.2506.01 et seq., the common pleas court must affirm the decision of the agency if a preponderance of reliable, probative and substantial evidence exists. See Dudukovich v. Lorain Metro.Housing Auth. (1979), 58 Ohio St. 2d 202, 207, 12 O.O.3d 198, 201, 389 N.E.2d 1113, 1116; Budd Co. v. Mercer (1984), 14 Ohio App. 3d 269,274, 14 OBR 298, 304, 471 N.E.2d 151, 156. The decision of the trial court may be reviewed by courts of appeals in a limited manner:
"This court's determination is limited to the question of whether, as a matter of law, a preponderance of reliable, probative and substantial evidence exists to support the decision of the [commission]. See Dudukovich, supra *Page 799 
[58 Ohio St.2d] at 208 [12 O.O.3d at 202, 389 N.E.2d at 1117].Budd Co., supra, at 274, 14 OBR at 304, 471 N.E.2d at 156.
"The key term is `preponderance.'" Dudukovich, supra. Upon careful review of the entire record in this case, including the complete transcript of the proceedings before the commission, I am convinced that, as a matter of law, a preponderance of evidence supporting the commission's decision does not exist. For example, the commission wrote in its "Findings and Decision" that:
"Although Firefighter Roodhouse presently claims that he intended to return early, no evidence has been presented documenting any such intent such as pre-booking a return flight on a commercial airline."
While it is true that the evidence showed that appellee's charter would probably not have returned in time for his shift on January 26, even in the absence of the blizzard, it is misleading for the commission to suggest that there was no evidence that appellee was making alternative plans. In fact, the transcript reveals an abundance of testimony that the appellee had made arrangements for an earlier flight. Further, the commission wrote as follows:
"The Commission further finds that Firefighter Roodhouse planned to use sick leave for the first day (January 26, 1987) and, in the absence of a snow storm, would have been logged sick just one day; and that due to the snow storm, Firefighter Roodhouse did in fact abuse the sick leave privilege for a second time on the 27th of January, 1987, further evidence and confirming the planned use of sick leave on the 26th of January."
A thorough review of the transcript evinces no testimony or documentary evidence of any kind to support this contention.
Appellee contacted the fire department in a timely manner, and should not be held responsible for the manner in which his absences were logged, since there is no evidence, nor even an assertion, that appellee requested or intended to be logged as "sick." Indeed, the evidence shows that even before he returned from New Jersey appellee expressed the desire to his chief that the absences not be marked in such a way.
As I am unable to say, as a matter of law, that a preponderance of reliable, probative and substantial evidence exists to support the decision of the commission, I would overrule appellant's first assignment of error.
As a second assignment of error, appellant maintains:
"The judgment of the trial court is contrary to law and the trial court erred in substituting its judgment for that of the civil service commission."
Appellant asserts that the trial court has arbitrarily substituted its judgment for that of the commission. *Page 800 
In appeals under R.C. 2506.01 et seq., the trial court is bound to question the judgment of the administrative agency:
"While the inquiry is essentially a legal question as to the presence or absence of the necessary quantum of evidence, it is a hybrid form of review; it inevitably involves a consideration of the evidence, in the sense of weighing of the relative evidentiary value of the testimony and exhibits, and in the sense of considering whether the administrative determination rests upon inferences improperly drawn from the evidence.Thus, to a limited extent, a substitution of judgment by thereviewing common pleas court is permissible. University ofCincinnati v. Conrad (1980), 63 Ohio St. 2d 108, 111
[17 O.O.3d 65, 67, 407 N.E.2d 1265, 1267]." (Emphasis added.) In reAnnexation of 1,544.61 Acres (1984), 14 Ohio App. 3d 231, 233, 14 OBR 259, 262, 470 N.E.2d 486, 490.
It is recognized that:
"* * * the court of common pleas must give `due deference' to the administrative agency's resolution of evidentiary conflicts,Univ. of Cincinnati v. Conrad, supra [63 Ohio St.2d] at 111 [17 O.O.3d at 67, 407 N.E.2d at 1267]; Resek v. Seven Hills (1983),9 Ohio App. 3d 224, 226 [9 OBR 395, 398, 459 N.E.2d 566, 568], and may not blatantly substitute its judgment for that of the agency. Dudukovich v. Housing Authority, supra [58 Ohio St.2d] at 207 [12 O.O.3d at 201, 389 N.E.2d at 1116]." Harvey v.Cincinnati Civil Serv. Comm. (1985), 27 Ohio App. 3d 304, 306, 27 OBR 360, 363, 501 N.E.2d 39, 42.
I find, however, that the trial court did not overstep its limitations by improper substitution of judgment, and did not act in a blatant or arbitrary fashion. Rather, the trial court was warranted in finding that there did not exist a preponderance of reliable, probative and substantial evidence to support the commission's determination.
Accordingly, I would overrule appellant's second assignment of error and affirm the judgment of the court of common pleas. *Page 801